—Judgments, Supreme Court, New York County, rendered July 15, 1991 (Donald Mark, J.) and October 17, 1991 (Brenda Soloff, J.), convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees and, after a guilty plea, of criminal possession of a controlled substance in the third degree, and sentencing him to concur*442rent terms of 5 ¥2 to 11, 3 ¥2 to 7, and 4 ¥2 to 9 years, respectively, unanimously affirmed.
On this record, there is no basis to disturb the suppression court’s findings on credibility (see, People v Garafolo, 44 AD2d 86, 88). Defendant’s claim that the court failed to give, sua sponte, a cautionary instruction with respect to the statement he made to the arresting officer is not preserved and we decline to review it in the interest of justice (see, People v Shuff, 168 AD2d 348, lv denied 77 NY2d 967). Concur—Rosenberger, J. P., Ellerin, Ross and Asch, JJ.